[USAA EAGLE LOGO (R)] USAA MANAGED ALLOCATION FUND SUPPLEMENT DATED NOVEMBER 5, 2012 TO THE FUND'S PROSPECTUS DATED OCTOBER 1, 2012 The following table replaces the current table found on page 6 of the prospectus: AVERAGE ANNUAL TOTAL RETURNS For Periods Ended December 31, 2011 InceptionDate 1 Year 2/1/10 Managed Allocation Fund Before Taxes 7.05% 10.24% After Taxes on Distributions 4.52% 8.24% After Taxes on Distributions and Sale of Fund Shares 4.70% 7.71% Indexes S&P 500® Index (reflects no deduction forfees, expenses, or taxes) 2.11% 10.10% Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.16% 6.75% 97693-1112
